 WM. CHALSON & CO., INC.Wm. Chalson & Co., Inc. and Amalgamated Jewel-ry, Diamond and Watchcase Workers UnionLocal No. 1, IJWU (AFL-CIO). Case 2-CA-16339September 9, 1980DECISION AND ORDEROn April 15, 1980, Administrative Law JudgeSteven B. Fish issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Coun-sel filed a copy of his brief to the AdministrativeLaw Judge.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Wm. Chalson& Co., Inc., New York, New York, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.l Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the r.levant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProducInc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.Additionally, we are satisfied that Respondent's contentions that theAdministrative Law Judge was biased are without merit. There is noth-ing in the record to suggest that his conduct at the hearing, his resolu-tions of credibility, or the inferences he drew were affected by any biasor prejudice.I Chairman Fanning adheres to the position that an untimely with-drawal from multiemployer bargaining does not, of itself, constitute aviolation of the Act. Rather, the refusal to execute and apply the contractreached through multiemployer bargaining is the essential part of the8(aX5) violation. Preston H. Haskell Company, 238 NLRB 943, fn I(1978); Ringside Liquors. Inc. d/b/a Dino's Lounge, et al., 237 NLRB 30,fn. 2 (1978); Independent Association of Steel Fabricators Inc., e a., 231NLRB 264, fn. 2 (1977). See also Teamsters Union Local No. 378, affili-ated with International Brotherhood of Teamsters. Chauffeurs. Warehouse-men and Helpers of America (Olympia Automobile Dealers Association). 243NLRB 1086, fn. I (1979). Accordingly, Chairman Fanning. while agree-ing with his colleagues in all other respects herein, would not find thatRespondent's withdrawal from the unit, of itself, is violative of the At.s Member Jenkins would compute interest in accordance with his par-tial dissent in Olympic Medical Corporation, 250 NLRB No. 146 (1980)252 NLRB No. 6DECISIONSTATEMENT OF THE CASESTEVEN B. FISH, Administrative Law Judge: OnMarch 26, 1979,' Amalgamated Jewelry, Diamond andWatchcase Workers Union, IJWU, AFL-CIO, hereincalled the Union, filed a charge in the instant case alleg-ing that Wm. Chalson & Co., Inc., herein called Re-spondent, violated Section 8(a)(1),(3), and (5) of the Act.Pursuant thereto on May 7, and May 10, the Acting Re-gional Director for Region 2 issued a complaint and acorrected complaint with notices of hearing attached. OnSeptember 27, the Regional Director for Region 2 issuedan order amending the corrected complaint. These docu-ments allege that Respondent violated Section 8(a)(l),(3), and (5) of the Act by laying off employees ElizabethHansen and Frank DaRocha because they joined or as-sisted the Union; condoning, approving, sponsoring, andencouraging the circulation among its employees, andtheir signing of, an antiunion petition; offering and prom-ising to its employees a profit-sharing plan to induce itsemployees to abandon their membership in and their ac-tivity on behalf of the Union; withdrawing its recogni-tion of the Union as the exclusive representative of Re-spondent's employees in an appropriate unit, and refusingto recognize and bargain with the Union as such repre-sentative; and by refusing to abide by and execute a col-lective-bargaining agreement entered into between theUnion and the Associated Jewelers Inc., herein calledthe Association.A hearing was held before me in New York, NewYork, on October 15, 16, and 17.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs filed by the General Counsel and Re-spondent, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a New York corporation, is engaged inthe manufacture and nonretail sale and distribution offine jewelry and related products, with its principaloffice and place of business at 42 West 48th Street, NewYork, New York. Annually, Respondent sells and shipsjewelry from its facility, valued in excess of $50,000 di-rectly to points outside the State of New York. Respond-ent amits, and I find that it is an empl. yer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDIt is admitted and I so find that the Union is and hasbeen at all times material herein a labor organizationwithin the meaning of Section 2(5) of the Act.' All dates are in 1979 unless otherwise stated.25 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIii. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsSince in or about 1933, Respondent has been a memberof the Association which is a multiemployer organizationexisting for the purposes of negotiating collective-bar-gaining agreements. During this same period of time,pursuant to its membership in said Association, Respond-ent has recognized and been under contract with theUnion as the representative of its production employees,excluding office and factory clerical employees, porters,messengers, nonproducing foremen, watchmen, all othernonproducing employees, and all supervisors as definedin Section 2(11) of the Act. Respondent has, since 1933,designated the Association as its bargaining representa-tive, and had abided by the collective-bargaining agree-ments reached by the Association and the Union. It isnot disputed, and I find, that an Association-wide unit,including Respondent's employees as described above, isan appropriate unit for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act.In December 1978, the Union notified the Associationof its intent to negotiate a contract to replace the agree-ment then in effect, due to expire on February 28, 1979.The Association thereafter, in a letter dated January 10,1979, notified the Union that the Association is author-ized and empowered to represent and negotiate for some19 companies, including Respondent.On January 18, negotiations commenced for a newcontract. Jointly negotiating with the Association wasanother multiemployer Association, the Jewelry Manu-facturers, Inc., herein called the JMA.2Each side wasrepresented by a negotiating committee. The chiefspokesmen and negotiators for the Union were JosephTarantola, union president, and Jerome Sturm, union at-torney, and for the Associations, Jack Glauberman andMichael Applebaum, attorneys for JMA, and Ira Berger,attorney for the Association. The Union presented its ini-tial proposals in writing which included a 15-percentwage increase, and various increases in cost of living,pensions, welfare, sick leave, holidays, vacations, andother benefits, as well as a demand for the contract expi-ration date to be August 31.3 These proposals were ex-plained by the Union and discussed briefly, and the meet-ing ended after about an hour.On January 30, another meeting occurred, at the Bilt-more Hotel, with the same parties present. This meetingwhich also lasted approximately an hour, consisted ofmore detailed discussions of the proposals submitted bythe Union.On February 5, the parties again met at the BiltmoreHotel. At this session, the Associations submitted propos-als. Those proposals consisted mainly of changes that theAssociations wanted in the new contract, such as raisinghours worked from 35 to 40, eliminating the contractualprohibition on piecework incentive systems, increasing2 The record does not establish how long the negotiations involvingthe Association and JMA have been conducted jointly. Ira Berger. coun-sel to and Assistant Director of the Association testified that negotiationshave been conducted jointly "for some time "3 The demand for the expiration date to) be August 31 was the firstdemand presented on the Union's list of proposals.the trial period, eliminating cost-of-living provisions, in-creasing the deductible on medical payments, and otherproposals which in whole or in part reduced currentbenefits in the expired contract. The Associations' pro-posals contained no wage increase, nor any increases inany of the other benefits proposed by the Union. TheUnion indicated that it would review the Associations'proposals and would let the Associations know theirthinking on them.The parties next met on February 15, when the Asso-ciations' proposals were discussed fully. The Union toldthe Associations that it "would not live" with their pro-posals, and suggested that the parties address themselvesprimarily to the union demands. Thereafter the negotia-tions were primarily concerned with the Union's propos-als and various counterproposals offered by the Associ-ations. Although the Associations did not withdraw theirproposals for changing the contract, they were notpressed, and Berger admitted the Associations had recog-nized as of mid-February that the Union was not goingto accept the Associations' contract retrogressions.On February 22, a meeting was held at the offices ofthe JMA. According to Tarantola, the Union agreed atthis session to the principle of a 3-year contract and im-plicitly agreed to therefore was the expiration date of thecontract. Berger on the other hand denies that the expi-ration date was resolved at that time, and asserts that thisissue was a major problem throughout the negotiations. Icredit Berger's testimony on this issue, and find that theexpiration date was neither implicitly or explicitly agreedto on February 22. I note that Tarantola admits that thefinal expiration date agreed to of March 21 was a com-promise reached late in negotiations. Moreover, it is un-disputed that the Union was seeking a later expirationdate in order to have the contract expire during the busysummer months for the Employers, so as to be able toexert more significant economic pressure on the Employ-er's operations.The next meeting was held on February 26, again atthe Biltmore Hotel. The Union reduced its wage propos-al from 15 percent across-the-board to 70 cents an hourthe first year of the contract and 60 cents per hour foreach of the next 2 years. The Associations then madetheir first counterproposal, and offered a wage increaseof 25 cents per hour the first year and 30 cents per hourfor each of the next 2 years. The Union then caucusedand counteroffered 60, 50, and 50 cents for the 3 years.The parties also discussed the issue of cost-of-living in-creases, and the Associations offered a cost-of-living in-crease of 1 percent which was rejected by the Union.On February 27, the parties met again at the Biltmore.The Associations made a new proposal on wages of 35,30, and 30 cents for the 3 years, dropped their demandon a deductible for medical coverage from $200 to $100,and made a proposal to increase pension benefits by $10per month. These proposals were rejected by the Unionas being inadequate.The parties again met on February 28, the expirationdate of the preceding contract. At this meeting the Asso-ciations submitted an additional counteroffer of 40, 35,and 35 cents for the 3 years. The Union came back with26 WM. CHALSON & CO., INC.a proposal of 60, 60, and 50 cents per hour for the 3years. The Union also reduced its pension demand from$400 to $200 per month.The Associations also offered $190 per month to thepension fund,4and a welfare increase of 12 cents for thefirst year and nothing for the next 2 years.The Union then rejected the Associations' proposals.According to Berger, at that time the Associations hadcomputed their costs to be $1.43 per man hour under theproposal rejected by the Union. The Union's proposals atthat time, according to Berger, were computed to be$1.94 per man hour.Berger testified that the Associations felt that theUnion's offer was so out of line that it made no sense forthe Associations to submit another offer at that "latehour" on February 28. It was recognized by all partiesthat the Union had a membership meeting scheduled for7 p.m. that evening. Berger admitted in his testimonythat from the Employer's point of view it did not "makeany sense to negotiate any further, for lack of time [em-phasis supplied], and the Union wasn't about to make an-other counteroffer so we adjourned."Glauberman, prior to adjournment, asked the Union tosubmit the Associations' last offer to the membershipmeeting, although Tarantola told him that he was afraidthat the membership would reject the offer. The offerwas submitted to the membership at the meeting thatevening and was rejected unanimously. The Associationshad met privately and decided that since it was expectedthat the union meeting would result in a rejection of theoffer and a strike, that the Associations would lock outtheir employees.Prior to the union meeting, Glauberman called Taran-tola and advised him that, unless the membership ap-proved the contract, the Associations would lock outtheir employees the next day. Tarantola replied that ifthe membership rejected the proposals he would advisethe employees to report to work, and would be preparedto continue negotiations at any time that Glaubermanwas prepared to sit down. Glauberman replied "let's seewhat happens." No date for an additional meeting wasset up at the close of the February 28 meeting. However,this was not unusual, as on three to four prior occasionsduring these negotiations dates had not been set at theclose of a meeting but were set up over the phone.After the employees rejected the Associations' offer,Tarantola called Glauberman and informed him of thisfact. Glauberman said that it was too late to stop thelockout. Tarantola asked about another meeting andGlauberman indicated that he would get back to hismembers and get back to Tarantola on the matter.The next day, March 1, about 50 percent of the Em-ployers in both Associations locked their employees out.A day or two later, John Kreidler of the New YorkState Mediation Board called Tarantola. Kreidler, whohad called earlier to check on the progress of the negoti-ations, asked how things were going. Tarantola repliedthat the employees had just been locked out. Kreidlerasked if Tarantola thought the parties could get togetherand Tarantola replied that he did. Kreidler then asked4 The union contract provided for contributions of $180 per monthwhether Tarantola thought that it would help forKreidler to use his good offices and whether the Associ-ations would be willing to meet with him. Tarantolaagreed that it would be a good idea to meet withKreidler and that he thought that the Associations wouldagree as well. Tarantola then called Glauberman andtold him of the conversation with Kreidler, and Glauber-man agreed to meet as well.A meeting was then arranged by Kreidler for March 7at the New York State Mediation Board. At this sessionSolomon Kreitman, who acted as the mediator sinceKreidler was unavailable, met separately with the partiesto familiarize himself with the situation and review thepositions of the parties.On March 9, the parties again met at the MediationBoard, this time with Kreidler acting as mediator. At thissession the parties reached agreement on hospitalizationcoverage for employees on leaves of absence, vacationpay for piecework settlers, and the posting of vacationdays-60 days prior to commencement of the vacations.5On March 14, the parties again met at the MediationBoard, discussed the outstanding issues, but reached noagreements on any matters.The parties met again on March 16, at Glauberman'soffice. Kreidler suggested that it might be useful for theentire negotiating committees to be present.6There werealso agreements in concept reached on sick leave andbereavement pay, but no specific agreements were naileddown in these areas.The Union and the Associations thereafter met five orsix more times in March and April and reached agree-ment on April 16.7At no time during the entire bargaining process dideither side ever characterize or imply any offer as a"final offer." In addition, at no time did either partyrefuse to bargain further or state at negotiations that itfelt further bargaining would be futile or fruitless.The agreement finally reached consisted of wage in-creases of 55, 45, and 45 cents on wages; pension in-crease from $180 to $220; cost-of-living increases with acap of 23 cents, a fourth week of vacation, and variousother contract improvements. According to Berger, thetotal cost of the final package was computed to be an in-crease of $1.76 per man, per hour.A day or so before the Associations reached agree-ment with the Union, B. F. Hirsch Co., herein calledHirsch, a member of the JMA, withdrew from said Asso-ciation, with the Union's consent, and commenced bar-gaining on an individual basis. Sometime after the con-tract with the Associations was agreed to, the Unionconcluded an agreement with Hirsch. The record doesnot reflect how the individual contract reached withHirsch compared with the contract executed with theAssociations, or whether the agreement reached withs Based on the credited testimony of Tarantola. Berger could notrecall such agreements having been reached at this time, but his testimo-n) in this area was evasive and uncertaine From February 15 on the negotiation participants were the four orfive chief negotiators7 Both Taramnola and Berger agree that the meeting of April 5 whichlasted until 5 a.m produced the most significant and substantial move-ment towards reaching a contract27 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHirsch in any way referred to or contemplated being in-corporated with the Associations' agreement.The record disclosed that Hirsch with 180-200 em-ployees was one of the larger employers in the Associ-ations. No other facts were presented as to the numbersof employers in the Associations or the numbers of em-ployees employed by the particular employer membersof the Associations.8The contract entered into with the Associations, inApril, was a single document covering both the JMAand AJI and referring to both as the "Association."However, the prior contract entered into with AJI,which expired on February 28, was a contract solelywith AJI, although as noted the contract was negotiatedjointly with MA.Bernard Chalson, Respondent's president did not par-ticipate in any of the negotiations set forth above. Infact, during late February and early March, he was inFlorida. Upon his return to New York, on March 5,Chalson called Tarantola and informed him that he(Chalson) had heard that the Union was being intransi-gent in negotiations. Chalson suggested to Tarantola thatnobody wins a war and offered his good offices to helpbring the parties together. He asked if Tarantola washolding out on the issue of the effective date of the con-tract. Tarantola said this was not so, and that everythingwas negotiable.According to Chalson, as a result of this conversation,and other discussions that he had with members of thenegotiating committee and reading newspaper reports ofnegotiations, he felt that the "breakdown in negotiationswas going to continue for a long time." Accordingly, hetestified that a day or two later he called his attorney,Richard Goldstein, to find out what his options were.Chalson testified that his attorney told him that if thepeople in the bargaining unit wanted to get out, thenperhaps Chalson could, if there was an impasse. Chalsonalso testified that Goldstein asked him whether or not hewanted to engage in separate negotiations with theUnion. Chalson replied that he was not prepared to dothat.On cross-examination Chalson further amplified hisconversation with Goldstein and his views on his em-loyees' desires vis-a-vis the Union.Q. Did you also discuss the wishes of the em-ployees? Wasn't that your testimony, that you dis-cussed what the wishes of the employees were atthat time?A. I said that I wanted to implement whateverthe wishes of the employees turned out to be.Q. What do you mean by "whatever they turnedout to be?"A. I didn't know what they would turn out to be.Q. What made you think that something wasturning about?A. Only my reaction to the general situation, Mr.Cohen.$ The record did establish that the Associate Jewelers Inc., hereincalled AJI, was authorized to bargain for 19 Employers including Re-spondent.Q. But what did that have to do with the em-ployees, with what the employees thought was bestfor them?A. As obviously appeared shortly thereafter, theemployees were dissatisfied with what the Unionwas demanding of them.Q. You had a hunch this was coming about?A. No. As a matter of fact it came as a shock tome.On Tuesday afternoon March 13, Bruce Freeman,shop foreman and an admitted supervisor, as well asChalson's nephew, informed employees Elizabeth Hansenand Frank DaRocha that they were being laid off be-cause of lack of work. They were told to call back thefollowing Monday to see if there was work available.Hansen did not make any protest when told of herlayoff. DaRocha complained that he was not the leastsenior employee in the shop,9and Freeman replied thathe was being laid off for lack of work and besides, "youknow too much." Freeman did not explain what hemeant by this remark.Hansen was the shop steward for Respondent, and hadbeen employed for 35 years. She had been laid off oncebefore sometime in 1950. She was also the only waxer inthe shop.DaRocha was employed as a jeweler and had beenemployed for 2 years.Charlson testified concerning these layoffs, whileBruce Freeman was not called to testify. Chalson con-tended that work was slow and that it was necessary tolay off employees. Chalson testified initially that Free-man came to him the week before March 13 and toldhim that he had no work for Hansen and DaRocha andsuggested that they be laid off. Allegedly, they discussedlaying them off on the Friday before March 13, butChalson suggested that since Respondents' payroll periodends on Tuesday that they wait and see what happensthen. When work continued to be slow, Chalson instruct-ed Freeman to lay them off and ask them to call on thenext Monday (March 21) to see if any work had comein. Chalson admitted that he had no knowledge that ad-ditional work would be coming in that week, but testi-fied that he hoped work would come in, which it in factdid. Neither Hansen or DaRocha called on March 19 asinstructed.Hansen called on March 20 and was told by Freemanthat work had come in and to report for work on March21. Chalson called DaRocha on the 20th and told him toreport to work on the 21st as well. Both Hansen andDaRocha reported for work on March 21. In both ofthese conversations, the employees were asked why theyhad not called on Monday, March 19. Chalson testifiedthat he tried to reach both of them on Monday but wasunsuccessful.I In fact there was another employee, who was not laid off, CarlosCerrato, who did have less seniority than DaRocha. The contract in ex-istence between Respondent and the Union provides that seniority shallbe followed with respect to layoffs. No evidence was presented as to Re-spondent's past practice with respect to layoffs.28 WM. CHALSON & CO., INC.Hansen admitted that work was slow at the time ofher layoff, but contends that work has been just as slowin prior years and she was not laid off. Chalson admitsthat work has been slow in prior years, and that he didnot lay off, but claims that this year his sons who arenow involved in the business do not agree with Chal-son's past policy of keeping people on even if work isslow. According to Chalson, his sons told him that hewas being paternalistic and that, "if we don't have workthen we just don't have it, and we should not try tomake work."Testimony of other employees established that duringthe 5 days that Hansen was laid off, her work was beingperformed by either Bruce Freeman or Fred Lissaris, as-sistant foreman.'oSome of these same employees alsotestified that prior to Hansen's layoff, Lissaris or Free-man would also perform similar work to Hansen. In thisconnection, employee Hermogenes Regoso, Respondent'sown witness, testified he observed Lissaris performingwaxing work 2 or 3 hours a day during Hansen's layoff.DaRocha also testified that he was not on speakingterms with Lissaris and that Lissaris had accused him ofpilfering precious metal from the shop.Chalson also testified that business was substantiallylower than last year and presented records which estab-lished that Respondent's sales dollar volume in Februaryand March 1979 was 61 percent less than a comparableperiod in 1978. Comparisons of jobs registered for thesemonths also showed significant declines in the latteryear.However these same lists of job registrations showthat 49 orders came in on March 13, the day of thelayoff, which is more than double the amount of jobsregistered per day during the period of February andMarch 1979.Upon further examination, I find that Chalson appar-ently changed his earlier testimony concerning his totalreliance on Bruce Freeman in deciding that there was nowork for Hansen and DaRocha. Chalson testified thathe, himself, looked at sales figures for 1978 and noticed$227,300 for March 1978. He also claims that when hesaw that the first 10 days of March had billings of$30,000 he "realized that we were in trouble."Chalson also testified that during the week prior toMarch 13, he laid off two nonunit employees, HectorSantiago, a messenger, and Victoria Joseph, a reception-ist-typist. Chalson further testified that he noticed thatthese two employees had nothing to do in the office andthat they were doing crossword puzzles and reading thepapers. Thus he decided to lay them off. However, thesetwo employees were not told to call back the followingweek to see if additional work had come in, and in factwere not recalled to work by Respondent.On March 15, Assistant Foreman Lissaris approachedemployee Carlos Cerrato at his workbench. Lissaris toldCerrato that he did not want the Union, and that the em-ployees would be better off without the Union. Cerratoasked Lissaris what benefits the employees would receiveif they left the Union. Lissaris replied that CerratoI0 Lisaris' status will be discussed more fully infra.should not worry, "that Mr. Chalson was going to givebetter benefits." The next morning, March 16, around 9 a.m., Lissarishad a conversation with Cerrato at his bench with noone else present. Lissaris told Cerrato that he wanted toget out of the Union and some people agreed with him.Cerrato asked what kind of benefits the employeeswould get if they were going to get out of the Union.Lissaris replied that he was going to find out.Employee Ivan Toral was also spoken to in the morn-ing by Lissaris at his bench with no one else present. Lis-saris and Toral discussed the fact that they did not wantto give the 10-percent assessment to the Union. 2 Theyalso talked about not being represented by the Union.Hermogenes Regoso and Lissaris also spoke thatmorning, and discussed their objections to the assess-ment. Regoso said that he felt it was not fair since theUnion has a strike fund which should be used for thepurpose of supporting the employees locked out.Also around 9 a.m. on March 16, employee Pat Nar-dozza and Lissaris had a conversation in the shop. Free-man was present but made no comments. Lissaris had apiece of paper in his hand and said that the Unionwanted to take 10 percent out of employees' pay to sup-port the employees locked out. Lissaris suggested thatthe employees sign a petition to get out of the Union.Nardozza said that he did not want to and the conversa-tion ended.A little before noon, Nardozza was approached byFreeman just as Nardozza was about to go to lunch.Freeman asked Nardozza "why don't you want to sign?I think you'd be better off without the union." Freemanadded, "you'll be taken care of, everything will be muchbetter than the union."Shortly before I p.m., the seven employees of Re-spondent employed on March 16 returned from lunch.'3Lissaris approached the workers in a group and showedthem a petition reading, "We the undersigned workers inthe shop of Wm. Chalson and Co., Inc., no longer wishto be represented for collective bargaining purposes byLocal I of the Amalgamated Jewelry Diamond andWatchcase Workers Union." Lissaris asked the employ-ees to sign the petition. Various employees asked ques-tions about what benefits they would receive if they leftthe Union. Lissaris told the employees that he wouldfind out the answers to their questions and he then wentinto Chalson's office two or three times in full view ofthe workers and returned with responses to their queries.Lissaris told the employees that if they left the Unionthey would receive pension benefits and a profit-sharingplan.i4 Lissaris also told the men that, if they left the' Based on the testimony of Cerrato which is undenied. Lissaris whodid not testify was known as the assistant foreman, gave out work to em-ployees, and shared an office with Supervisor Freeman. Lissaris was aunion member and did perform production work along with other unitemployees.12 The Union had sent a letter to its members including Respondent'semployees, dated March 13, announcing that the Union had passed an as-sessment of 10 percent from each member's salary in order to support themembers currently locked out by the Associations.' As noted, Hansen and DaRocha were laid off at the time and werenot present14 The union contract did not include a profit-shanng plan.29 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion, they would get better benefits and that Chalsonwould give them benefits the Union was giving andmore. Carlos Cerrato asked why Chalson did not tell thisto the men personally. Lissaris replied that Chalsoncould not speak directly with the men about the subjectsince for him to do so would be against the law. Allseven employees then signed the petition. There was nodiscussion concerning the lockout assessment at the timethe petition was signed. '5After the petition was signed, Lissaris brought the pe-tition into Chalson, showed it to him and asked what heshould do with it. Chalson told him to take the petitionto the National Labor Relations Board. 16Chalson then called his attorney and informed him ofwhat had transpired. Goldstein told Chalson that if theemployees wished to implement the petition, it would benecessary for Respondent to resign from the Associationand he agreed to do so. There was no discussion at thistime concerning the state of negotiations, and apparentlyChalson made no effort to find out. He did, however, onMarch 16, send letters to the Association and the Union,announcing that effective immediately Respondent waswithdrawing from the Association, withdrawing its des-ignation of authority to the Association to represent it innegotiations with the Union, and that it will not bebound by any collective-bargaining agreement enteredinto between the Association and the Union. The lettersstate no reasons for the withdrawals. Chalson admitted inhis testimony that the reason for his withdrawal from theAssociation was the petition signed by his employees.On March 29, Respondent sent a letter to the Union,advising it that "based on objective considerations wehave a good faith doubt that Local 1 represents a major-ity of the employees who are employed by this Compa-ny. Accordingly, we must decline to recognize Local Ias the bargaining agent for the employees of Wm. Chal-son & Co., Inc."Shortly after the withdrawal of recognition from theUnion, Respondent began signing up its employees forthe medical insurance plan then in effect for its nonunitemployees.In late April or early May, Tarantola presented Chal-son with a four- or five-page summary of the changes'I The above facts are based on the essentially mutually corroborativetestimony of Cerrato, Nardozza, and Toral, which I credit. I discredit thetestimony of Regoso, insofar as he denies that better benefits were prom-ised by Lissans. His testimony was filled with inconsistencies between hisearlier testimony as well as his affidavit. In addition, he asserted that Lis-saris spoke to employees individually and that he only heard Lissaris' dis-cussion with one other employee. Moreover, Regoso is still employed byRespondent and admits that Chalson agreed to employ his brother Litoupon Regoso's recommendation when Lito was still in the Phillipines. Ialso discredit the testimony of Chalson that when Lissaris came into hisoffice to ask questions about benefits, the petition already contained fivenames. Even Regoso's testimony contradicts Chalson on this point, asdoes the mutually corroborative versions of Nardozza, Toral, and Cer-rato. In addition I find it inherently improbable that employees wouldsign the petition before sending Lissaris to finu out about what benefitsthey would receive if they left the union. Chalson ill addition testifiedthat Lissaris asked him what benefits the employees would receive if theyleft the Union. He allegedly replied that they would receive the samebenefits received by Respondent's unrepresented office clerical employ-ees, which included a pension and a profit-sharing plan'6 Based on Chalson's testimony, Lissaris was not called to testify byeither party. An RD petition was filed at the Board in Case 2-RD 965on March 21.from the old contract which had been agreed upon bythe Associations, and requested that Chalson sign thecontract agreed upon. Chalson replied that he wouldthink it over. Chalson testified that he then called ameeting of the five unit employees then employed andasked them if they wanted him to sign the contract. Ac-cording to Chalson, all five employees without askingwhat was in the contract, said no. Chalson thereafter re-fused to execute the contract or to abide by its terms,and to date has continued to refuse to do so.III. CONCLUDING FINDINGSA. Respondent's Withdrawalfrom the Association andWithdrawal of Recognition from the UnionIt is well settled that, absent mutual consent or unusualcircumstances, an employer may not withdraw frommultiemployer bargaining except upon unequivocal writ-ten notice prior to the date set by the contract for modi-fication or the agreed-upon date to begin multiemployernegotiations. t7It is conceded in the instant case that Respondent'swithdrawal from multiemployer bargaining herein wasmade absent mutual consent and after negotiations com-menced. The issue to be resolved therefore is whether"unusual circumstances" existed at the time of Respond-ent's withdrawal.Respondent contends that an impasse existed in negoti-ations at the time of its withdrawal from the Associationon March 16, and that this fact, under the law of variouscircuit courts of appeals including the Second Circuit,constitutes an unusual circumstance justifying Respond-ent's withdrawal. The General Counsel takes the position that no im-passe existed at any time during the negotiations, andthat, even if said impasse existed, under Board law thisdoes not constitute an unusual circumstance justifyingwithdrawal. 19The first issue to be resolved therefore is whether ornot an impasse existed on March 16, when Respondentwithdrew from Association bargaining. Both the GeneralCounsel and Respondent cite with approval the Board'sdecision in Taft Broadcasting Co., WDAF AM-FM TV, 20wherein impasse was defined:Whether a bargaining impasse exists is a matterof judgment. The bargaining history, the good faithof the parties in negotiations, the length of the ne-gotiations, the importance of the issue or issues as towhich there is disagreement, the contemporaneousunderstanding of the parties as to the state of thenegotiations are all relevant factors to be consideredin deciding whether an impasse in bargaining exist-ed.17 Retail Associares Inc., 120 NLRB 388 (1958); Charles D. BonannoLinen Service Inc., 243 NLRB 1093 (1979).1i N.L.R.B. v. Beck Engraving Co.. Inc., 522 F.2d 475 (3d Cir. 1975);NL.R.B. v. Associated Shower Door, Inc., et al., 512 F.2d 230 (9th Cir.1978).' H- Way Billboard, Inc., 206 NLRB 22 (1973); Bonanno. supra.20 163 NLRB 475 (1967).30 WM. CHALSON & CO., INC.Respondent contends that impasse existed as of Febru-ary 28, the date that the contract expired, and that theimpasse continued through March 16, the date of Re-spondent's withdrawal. Respondent notes that after theUnion rejected the Associations' offer of February 28,the parties were still far apart on all major issues, no fur-ther meetings were scheduled, the contract was not ex-tended, and some of the Associations members lockedout their employees. In view of these combinations offactors, Respondent urges a finding that an impasse exist-ed as of February 28. I disagree. The factors cited byRespondent are insufficient to establish the existence ofan impasse.The Board has held consistently that the existence of astrike (and by analogy, a lockout), does not indicate thatan impasse has been reached.21 It is clear that in the in-stant case the lockout and the contract expiration do notreflect the existence of an impasse. The lockout wascalled, it appears, primarily due to the Associations' mis-taken impression that the Union would strike on MarchI.While it is true that as of February 28, the partieswere still far apart on many major issues, there is noquestion that the bargaining did reflect movement onboth sides. There had been only eight bargaining ses-sions, and it was not until the sixth session on February26 when the Associations presented their first wageoffer. Over the next three sessions both sides changedtheir positions on wages, pension, and hospitalizationbenefits, the three key areas in the negotiations. Al-though no new meeting date was set up at the close ofthe February 28 session, this was primarily due to Glau-berman's request that the Union vote on the Associationslast offer, and in fact was not an unusual procedure inthese negotiations.22Moreover, in any event the failure to set up anothermeeting at the close of a session does not establish theexistence of an impasse.23Berger, the Associations' counsel and Respondent'switness, admitted that the pressures of time, and the ne-cessity to present the Associations' offer to the member-ship were largely responsible for the meeting breakingup without further bargaining. Thus, although agreementwas not reached on most significant issues, this "affordedRespondent no warrant for equating this session to a lastditch effort at reaching agreement, nor was there anycontemporaneous understanding by the parties to thateffect.24F. A. Reynolds Co., Inc.,25 seems most analagous to thefactual situation existing herein. The Administrative LawJudge, affirmed by the Board, noted that admittedlyslow-moving negotiations, comprising only seven ses-sions, do not qualify as marathon sessions. He found that"the foregoing is not a picture of rapidly moving negoti-2z Seven Motors Ltd. d/b/a Mazda South, et al., 233 NLRB 1198 (1977);J. H. Bonck Co.. Inc.. 170 NLRB 1471 (1968); Burgess Mining & Construc-tion Corporation, 239 NLRB 92 (1978)22 As noted, other sessions had ended without a new date being set fora meeting.23 Preston H. Haskell Company, 238 NLRB 943 (1978); Supak and SonsManufacturnng Corporation, 192 NLRB 1228 (1971).a4 Supak and Sons, supra at 1243.2" 173 NLRB 418 (1968).ations, but neither is it one of negotiations caught in thedoldrums."26The Administraitve Law Judge furtherfound that although the Union's last concessions weremoderate (the same 5-cent-per-hour reduction as in thepresent case), they "negated the proposition that therewas no prospect of further movement."27Additionally, the Administrative Law Judge highlight-ed what I deem to be a highly significant factor in evalu-ating the existence of an impasse. That is the fact that theAssociations had not as yet considered the significanceand effect of the employees' unanimous rejection of theirlast offer. As the Administrative Law Judge quite co-gently pointed out:Respondent was not negotiating an ordinary busi-ness contract with someone who could go else-where or with whom it could choose not to deal.An employer seeking in good faith to reach agree-ment will give serious consideration to the extentand strength of his employees' feelings as to mattersat issue.28After the February 28 rejection of the Associations'offer by the employees, there was a brief hiatus in nego-tiations until March 7, due largely to the problems in-volved in the Associations' partial lockout. The partiesmet four times between March 7 and March 16 at theNew York State Mediation Board. Three issues were re-solved on March 9, medical coverage for employees onleave, vacation pay for piecework setters, and postingvacation days. Although these were not major issues,some progress was still being made. Respondent reliesheavily on Berger's testimony that, at the March meet-ings that he attended (only the meetings of March 7 andMarch 9), the Union's position had become more rigidand that the Union had no expectation neither the thedesire to change its position. However, this rather self-serving, conclusionary testimony must be read alongwith Berger's further testimony concerning his assess-ment of thq negotiations and the Associations' bargainingstrategy. Berger admitted that there was movement andchanges during the negotiations, but the movement wasso small that from the Employers' point of view they feltthat there was no possibility of arriving at an agreementon that date. Berger admitted that the Associations knewthat their offer of February 28 was not their final offer,and that further offers would be made by them, but thatthey had concluded that they would make an additionaloffer until the Union changed its position. Thus it is clearthat bargaining had continuously been conducted, andwas still in active progress when Respondent withdrewfrom the Association on March 16, and that no impasseexisted at that time.Even were i to find that an impasse existed on March16, Respondent was still not privileged to withdraw fromthe Association. The Board has, in Bonanno, supra, reaf-firmed its longstanding position that impasse is not an un-usual circumstance justifying withdrawal from multiem-26 Id at 42427 Ibid.2s 173 Nl.R at 42531 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer bargaining. Moreover, it must be noted that Re-spondent's withdrawal was not motivated in any way bythe alleged existence of an impasse. Chalson admittedthat, although he thought that there was an impasse as ofFebruary 28, he did not withdraw at that time becausehe did not wish to break up the Association or to engagein individual bargaining with the Union. His decision towithdraw from the Association, I find, was solely attrib-utable to the fact that his employees executed the peti-tion seeking to withdraw from the Union on March 16.Noted in this regard is the fact that no reason was givenby Respondent at the time of its withdrawal from theAssociation and the fact that Chalson was unaware ofthe status of negotiations of March 16.29In Acme Wire Works, Inc., 229 NLRB 333 (1977), theAdministrative Law Judge, affirmed by the Board, citingRetail Associates, found that "it is axiomatic that the deci-sion to withdraw from multiemployer bargaining must bemade in good faith with the utilization of a differentcourse of bargaining on an individual basis."30This holding is consistent with the underlying ration-ale of the various circuit court opinions, which reject theBoard's approach that impasse is not an unusual circum-stance justifying withdrawal from multiemployer bar-gaining. The courts stress the imbalance in bargainingweapons that the Board creates by permitting the Unionto enter into individual contracts with some employers ina multiemployer unit, while binding the remaining mem-bers to the Association contract. This sanctioning of"whipsawing" employers the courts believe to be unfair,and therefore have permitted employers, after impasse,to withdraw from multiemployer bargaining upon notifi-cation to the Union. It follows from an analysis of thereasoning of the Courts' opinions in these cases that theexistence of the impasse should be responsible for theemployer's withdrawal and that individual bargainingwith the Union be contemplated by the withdrawing em-ployer, in order to justify the withdrawal from suchgroup bargaining. The issue is skirted by the Second Cir-cuit in Independent Steel Fabricators, supra, where thecourt found that it was not significant that respondentsfailed to attribute their withdrawal to an impasse in theirletter to the Union. The Court found that in the contextof that case, Respondent's invocation of the impasse doc-trine does not appear to be an "afterthought." However,the facts in the instant case clearly establish and I so findthat Respondent's invocation of the impasse doctrineherein was such an afterthought.31 Accordingly, sinceRespondent's desire to withdraw from the unit was notmotivated by the alleged "impasse," this is further sup-2 Chalson made no effort to check on what progress if any was madeduring the negotiations from February 28 through March 16. He testifiedthat his knowledge of the progress in bargaining was gleaned partiallyfrom reading newspaper accounts of the meetings. When pressed furtheron this point, it became clear that Chalson did not see these newspaperarticles until after he withdrew from the Association. Thus, it is obviousthat the alleged impasse had no effect on Chalson's decision to withdraw.but that such action was taken due to the antiunion petition signed by hisemployees.5o 229 NLRB at 336.3J N.LR.B. v. Tulsa Sheet Metal Workers Inc., 367 F.2d 55, 58, and 63(10th Cir. 1966), enfg. 149 NLRB 1487 (1964).port for finding that Respondent cannot lawfully relyupon such an impasse to justify such withdrawal.32Respondent argues alternatively that under the Board'sBonanno decision, which defines the type of interimagreements sanctioned by the Board, Respondent's with-drawal from the Association is justified. In Bonanno, theBoard, in reaffirming its disagreement with the circuitcourts' position that impasse is an unusual circumstancejustifying withdrawal from group bargaining, discussedthe types of interim agreements which it believes weredestructive of group bargaining. Respondent argues thatthe Union's actions in bargaining an individual contractwith B. F. Hirsch, one of the largest employers in theJMA, which contract has not been shown to meet thecriteria of an "interim" agreement under Bonanno, cre-ates withdrawal rights for Respondent. Respondent urgesthat this conduct by the Union undermines the integrityof the multiemployer unit and is bound to affect the sta-bility of the unit. Thus Respondent would be privilegedto withdraw from the multiemployer unit.33The first problem with Respondent's contention cen-ters on the issue of appropriate unit. Hirsch was amember of JMA and not a member of AJI, the Associ-ation to which Respondent belonged. Although the twoAssociations have bargained jointly for a contract, andthe new contract executed by the Associations was asingle document, I have found that the appropriate unitfor bargaining covering Respondent's employees is theAJI. I note that prior contracts had been executed sepa-rately, and each Association has a separate and distinctmembership. Therefore since no members of AJI werepermitted to withdraw, Hirsch's withdrawal from theJMA cannot be said to have affected the stability of theseparate appropriate unit of the members of the AJI.However, even if Respondent's argument that sincethe two Associations have conducted joint negotiationsHirsch's withdrawal can be said to have affected the sta-bility of the AJI, were accepted, Respondent would stillnot be privileged to withdraw from the Association.The Board has clarified its Bonanno decision with re-spect to the execution of separate agreements with mem-bers of multiemployer units. In a series of three relatedcases,34the Board held that "it does not follow ipso factothat execution of individual separate contracts withformer Association members either proves an intentionto destroy, or necessarily causes the fragmentation of amultiemployer unit. Rather, the facts of each case mustbe assessed in order to ascertain the impact of the par-ties' conduct upon the continued viability of multiem-ployer bargaining."An examination of the facts in Tobey reveals a veryclose parallel to the facts of the instant case. In Tobey theunion permitted two employers to withdraw from an as-sociation and entered into separate contracts with these32 Birkenwald Inc.. d/b/a Birkenvwald Distributing Co., 243 NLRB No.55 (1979)."a Typographic Service Co., et al. 238 NLRB 1565 (1978); Cornell Type-setting Company, et al., 212 NLRH 918 (1974).s' Tobey Fine Papers of Kansas City, Divisions of Distribix. Inc., 245NLRB No. 181 (1979); Butler Paper Company. Division of Great NorthernNekoosa Corporation, 245 NLRB No 182 (1979); Graham Paper Company.Division of Jim Walter Paper. Inc., 245 NLRB No. 180 (1979).32 WM. CHALSON & CO., INC.employers. One of the employers permitted to withdrawwas the largest employer in the association, and the com-bined actions of the two employers had the effect of di-minishing employee complement by 14 and 42 percent,respectively."3 Following the withdrawals, the union in Tobey contin-ued to negotiate with the remaining members of the asso-ciation and eventually reached agreement with the asso-ciation on terms of a new contract. In addition, the re-spondents therein all withdrew from the association atthe same time that they filed RM petitions at the Board,alleging that a majority of their employees no longerwish to be represented by the Union.The Board found that in those circumstances, respond-ents' withdrawals were not justified by union conductwhich it asserts was inimical to group bargaining andsubstantially weakened and fragmented the associationbargaining unit. The Board's reasoning which appliesequally to the facts in the instant case is as follows:Rather, we view the Union's and Association's con-tinued bargaining efforts and successful conclusionas a forceful rebuttal to Respondent's charge thatthe Union's earlier conduct manifested a rejectionof multiemployer bargaining and had a fatal impactupon it. Moreover, we note that the concurrentwithdrawals and filings of representation petitionswere, in each case, expressly tied to an expressionof doubt as to the Union's majority support amongthe respective employees rather than predicatedupon the impasse, strike, objectionable union con-duct, or any deficiency in the Association or its via-bility. [245 NLRB No. 181, sl. op., p. 11 (1979).]The Board also distinguished Typographic Service,supra, where 7 out of 17 employer members were permit-ted to withdraw from the Association, and offered tocease strike activities in return for these Employer'sabandonment of the Association's contract proposals.This conduct thereby dissolved the viability of the mul-tiemployer bargaining unit.The facts of the instant case clearly fall within Tobeyrather than Typographic Service. Thus only one employ-er was permitted to withdraw from the Associations,36bargaining continued with the Associations after Hirsch'swithdrawal, and agreement with the Associations wasreached shortly after the withdrawal of Hirsch was per-mitted. In addition, as in Tobey, Respondent's withdrawalfrom the Association was tied to an expression of doubtas to the Union's majority support among its employees,"s As noted, the record in the instant case does not establish the totalnumber of employers or employees in the two Associations. It does estab-lish that Hirsch is one of the largest employers in the Associations em-ploying 180-200 employees. The record also reveals that there are 19 em-ployer members in the AJI alone. Thus it is doubtful whether Hirsch'swithdrawal would diminish the employer or employee complement of thetwo Associations in excess of the 14 and 42 percent as in Tobey.3' See also Birkenwald, Inc. d/b/a Birkenwald Distribution Company,243 NLRB 1151 (1979), where the Board found the execution of a sepa-rate agreement with the largest employer in the Association of II em-ployers, comprising 30 percent of the employee membership in the Asso-ciation, was found not to be sufficient fragmentation of the unit to consti-tute an unusual circumstance justifying withdrawal from the unit.rather than predicated upon the impasse or any deficien-cy in the Association or its viability.Accordingly, I find that Respondent's untimely with-drawal from multiemployer bargaining was unwarranted,and that by that conduct and its subsequent refusal to ex-ecute or abide by the Associationwide collective-bargain-ing agreement, Respondent has violated Section 8(a)(1)and (5) of the Act.In addition, Respondent has further violated Section8(a)(l) and (5) of the Act by withdrawing recognitionfrom the Union. Since the appropriate unit is the mul-tiemployer Association unit, the fact that a majority ofRespondent's employees withdrew their support fromthe Union is immaterial, and does not permit Respondentto refuse to recognize or bargain with the Union.37B. The Antiunion PetitionThe corrected complaint alleges that Respondent,acting through Bernard Chalson, Bruce Freemen, andFred Lissaris, condoned, approved, sponsored, and en-couraged the circulation among its employees and theirsigning of an antiunion petition, and offered and prom-ised to its employees a profit-sharing plan to induce itsemployees to abandon their membership in, and their ac-tivity on behalf of the Union.The evidence established that Supervisor Freeman waspresent on the morning of March 16, when Fred Lissarisspoke to employee Nardozza about signing an antiunionpetition. Nardozza said that he did not want to do so.Although Freeman said nothing at the time, later on inthe day, just before lunch, he approached Nardozza inthe shop. Freeman asked why Nardozza did not want tosign, and added that he would be better off without theUnion. Freeman concluded his remarks by saying"You'll be taken care of, everything will be much betterthan the Union." I find that these remarks by Freemanconstitute an implied promise of benefits to employees toinduce them to abandon their support of the Union inviolation of Section 8(a)(1) of the Act.38The antiunion petition was solicited by Lissaris shortlybefore I p.m. that same day. The employees asked ques-tions about what benefits they would receive if they leftthe Union. Lissaris, before answering these questions, ontwo or three occasions went into Bernard Chalson'soffice and returned with answers. He told the employeesthat they would receive a profit-sharing plan (which theemployees did not have under the Union), and that gen-erally they would receive better benefits from Respond-ent if they signed the petition and left the Union.The issue to be determined therefore is whether or notRespondent is responsible for the conduct of Lissaris inthese circumstances. The critical issue in making a deter-mination whether an employee had the apparent authori-ty to act for Respondent, is whether, under all the cir-cumstances, the employees would reasonably believe thatthe employee was reflecting company policy, and speak-3" Bel-Window. Division of Balknap Glass Company, 240 NLRB 1315(1979); Sheridan Creations. Inc., 148 NLRB 1503 (1964), enfd 401 F.2d673 (2d Cir. 1966).38 Vincent C. Vandemotter, d/b/a Rex Printing Company, 227 NLRB1144 (1977); Berbiglia. Inc., 233 NLRB 1476 (1977).33 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing and acting for management.39Based on my reviewof the evidence in this record, I am persuaded that em-ployees would reasonably believe that Lissaris was re-flecting company policy and speaking for management inconnection with his solicitation of the petition and thatRespondent is responsible for Lissaris' activities relatingto such solicitation.Lissaris was more than just an employee, as he wasknown as an assistant foreman, shared an office with Su-pervisor Freeman and did distribute work to employees.What I find most significant, however, are the circum-stances of the actual solicitation of the petition. Lissaris,in full view of the employees, went in and out of Chal-son's office and came back with answers to the employ-ees' questions about what benefits they would receive ifthey left the Union. Moreover, Lissaris, in response toCerrato's question as to why Chalson did not give themen the answers himself, told the employees that Chal-son could not speak directly with the men about the sub-ject, since for him (Chalson) to do so would be againstthe law. These circumstances are highly indicative ofmanagement support and approval of Lissaris' actions.40In addition, the fact that Supervisor Freeman violatedSection 8(a)(l) of the Act, as noted, by promising bene-fits to induce signing of the petition, further demon-strates to employees that Lissaris' similar conduct wasreflective of management's attitude toward said peti-tion.4Thus in summary I find as did the Board in Communi-ty Cash Stores, Inc., supra, that Lissaris in his activitiesfocusing on the solicitation of antiunion statements, inwhich Respondent could not lawfully engage, acted asRespondent's emissary. The solicitation campaign wasimplicitly adopted and supported by Respondent's super-visors, and employees could reasonably believe that Lis-saris reflected company policy. Respondent is thereforeresponsible for Lissaris' conduct in soliciting the petition,and has violated Section 8(a)(l) of the Act by sponsor-ing, condoning, and encouraging the execution of suchpetition.42Moreover, Lissaris' statements to employees that theywould receive better benefits, including a profit-sharingplan if they withdrew from the Union, constitute unlaw-ful promises of benefit calculated to persuade employeesto rid themselves of the Union in violation of Section8(a)(l) of the Act. Maywood Plant of Grede Plastics, A Di-visions of Grede Foundaries Inc., 235 NLRB 363 (1978);a9 Community Cash Stores, Inc., 238 NLRB 265 (1978).40 Delridge Associates, Inc d/b/a Dellridge Nursing Home, 234 NLRB595 (1978); Haynes Industries, Inc., 232 NLRB 1092 (1977) Pepi ColaBottling Company of St. Mary's, Inc., 200 NLRB 922 (1972); Dorsey Labo-ratory, Division of Sandoz, Inc., 239 NLRB 857 (1978).4 American Lumber Sales, Inc., 229 NLRB 414 (1977); ColumbiaBuilding Materials. Inc., 239 NLRB 1342 (1979); Community ('ash Stores,Inc.. supra.42 The possibility that Chalson himself had a larger role in the spon-sorship of the petition than is apparent, is raised by Chalson's testimonyunder cross-examination Chalson admitted that he discussed decertifica-tion with his attorney a week prior to the circulation of the petition Hefurther admitted that he told his attorney at that time that he wanted toimplement the desires of his employees "whatever they turned out to be "When asked what made him think that something was turning about, hisresponse was "only my reaction to the general situation" and "as obvi-ously appeared shortly thereafter the employees were dissatisfied withwhat the Union was demanding of them."Royal Himmel Distributing Co., 203 NLRB 370 (1973);Columbia Building, supra; Berbiglia, supra.43C. The Layoffs of Hansen and DaRochaHansen and DaRocha were informed on the afternoonof Tuesday, March 13, by Bruce Freeman that there wasno work for them, and that they were laid off. Theywere told to call back on Monday, March 19, to see ifany work had come in for them. On March 16, as noted,the petition was circulated at Respondent's premises and,as I have found above, was sponsored, condoned, andencouraged by Respondent. Hansen was the shop ste-ward, was the only waxer in the shop, had over 30years' experience, and had not been laid off since 1950.Moreover, work ordinarily performed by Hansen wasdone by Freeman and Lissaris during the period of herlayoff.These facts tend to support the General Counsel'stheory that Hansen was laid off in order that she wouldnot be present in the shop to interfere with the decertifi-cation petition.An examination of Respondent's defense only rein-forces the conclusion that the layoffs were violative ofthe Act. Respondent contends that work was unusuallyslow during the time of the layoff, and there was simplynot enough work for Hansen or DaRocha to perform.Respondent points to the fact that two nonunit employ-ees were laid off the week before. However, it is signifi-cant that when these nonunit employees were laid off,they were not told to call back to see if work had comein, and in fact have not been recalled. Yet, Chalson al-though admitting that he had no basis for knowingwhether or not there would be work coming in forHansen or DaRocha, instructed them to call on Monday,the 19th, to see if there was work available for them.This leads me to believe that although work was some-what slow during this period, Respondent did in facthave work for Hansen and DaRocha on March 13, butlaid them off in order that they not be present during thecirculation of the decertification petition. My conclusionin this regard is fortified by Respondent's own recordswhich indicate that on March 13, the very day the lay-offs were announced, 49 jobs came in to Respondent,nearly double the amount of jobs registered for anyother day during the 2-month period of February andMarch.I also find it significant that Respondent did not callBruce Freeman to testify. Freeman, Respondent's super-visor, and the nephew of Bernard Chalson, was, accord-ing to Chalson, the one who made the selection ofHansen and DaRocha for layoff. Yet, Freeman was notcalled as a witness, nor was any explanation offered whyhe was not called. "Where relevant evidence whichwould properly be part of a case is within the control of4A Respondent argues that the reason that employees signed the peti-tion was due to the Union's attempt to assess 10 percent of the employeessalaries to support the locked-out union members employed by other em-ployers. Although I find that this was a factor in the minds of some ofthe employees, I am also persuaded that the unlawful promises of benefitmade by Lissaris and Freeman also contributed substantially to the deci-sion of the employees to sign the petition to withdraw their support fromthe Union.34 WM. CHALSON & CO., INC.a party, whose interest it would naturally be to produceit, and he fails to do so, without satisfactory explanation,the trier of fact may draw an inference that such evi-dence would have been unfavorable to him."44Accordingly, I conclude that the failure of Respondentto produce Freeman in this case, "irresistably"45callsfor the application of this rule, and permits me to drawthe inference, which I do, that Freeman's testimonywould be unfavorable to the defense of Respondent's lay-offs of Hansen and DaRocha.46Therefore, I find that a preponderance of the evidenceestablishes that Hansen and DaRocha47were laid off inviolation of Section 8(a)(1) and (3) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that Respond-ent cease and desist therefrom and take certain affirma-tive action designed to effectuate the purposes of theAct. In this connection, I shall recommend that Re-spondent immediately sign and implement the agreementreached between the Union and Associate Jewelers, Inc.,and give retroactive effect as of March 21, 1979 (TheCarvel Company and C And D Plumbing and HeatingCompany, 226 NLRB 111 (1976)), and make employeeswhole for any loss of earnings suffered since then as aresult of its failure to apply the said agreement. Backpayis to be computed in accordance with Ogle ProtectionService, Inc., 183 NLRB 682 (1970), with interest thereonas perscribed in Florida Steel Corporation, 231 NLRB 651(1977).48 Nothing herein is to be construed as requiringRespondent to recoup wages or benefits already receivedby its employees. Respondent will also be directed tomake payments into the various funds on behalf of thoseemployees in the unit for whom such contributionswould have been made had Respondent not unlawfullyrepudiated the collective-bargaining agreement. VinJames Plastering Company, 226 NLRB 125 (1976).I shall also recommend that Respondent make wholeits employees Elizabeth Hansen and Frank DaRocha forany loss of earnings suffered by them as a result of theirunlawful layoff. The backpay provided herein shall becomputed, with interest, in the manner prescribed in FW. Woolworth Company, 90 NLRB 289 (1950); and Flor-ida Steel Corporation, 231 NLRB 651 (1977).Upon the foregoing findings of fact and upon theentire record in this proceeding, I make the following:44 Martin Luther King, Sr. Nursing Center, 231 NLRB 15 (1977).'s Gulf-Wandes Corporation, 233 NLRB 772 (1977).46 Pyro Mining Company. Inc., 233 NLRB 233 (1977); Fred Stark andJamaica 201 St Corp., Inc., 213 NLRB 209 (1974); Goodyear Tire andRubber Company Highway Transportation Department, 190 NLRB 84(1971); Gulf Wandes, supra, Martin Luther King. supra.'7 DaRocha was not a union official, nor did he engage in any unionactivities. However, I find that DaRocha was selected for layoff by Free-man because it was known that he did not get along with Lissaris and orin order to justify the concurrent layoff of Hansen I again rely, in part,in making this finding, upon the adverse inference that I draw from Free-man's failure to testify as set forth above.4' See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).CONCI.USIONS OF LAW1. Respondent Wm. Chalson & Co., Inc., is an employ-er engaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Amalgamated Jewelry, Diamond and WatchcaseWorker Union Local No. 1, IJWU, AFL-CIO, is a labororganization within the meaning of Section 2(5) of theAct.3. The Union is, and has been at all times materialherein, the exclusive bargaining representative of the em-ployees of Respondent in the following appropriate bar-gaining unit:All production employees, employed by the em-ployer members of the Associated Jewelers Inc., butexcluding office and factory clerical employees,porters, messengers, professional employees, nonproducing employees and all supervisors as definedin Section 2(11) of the Act.4. By its untimely unilateral withdrawal from the mul-tiemployer unit, and by its subsequent refusal to sign andimplement the collective-bargaining agreement reachedbetween the Union and the Association, on April 16,1979, effective March 21, 1979, and by its withdrawal ofrecognition from the Union as the collective-bargainingrepresentative of its employees, Respondent has engagedin, and is engaging in, unfair labor practices within themeaning of Section 8(a)(l) and (5) of the Act.5. By sponsoring, condoning, and encouraging the cir-culation among its employees and their signing of an an-tiunion petition, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (5) ofthe Act.6. Promising its employees a profit-sharing plan, betterbenefits, and other improvements in their terms and con-ditions of employment, in order to induce its employeesto sign an antiunion petition or otherwise reject theUnion as their bargaining representative, Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(l) and (5) of the Act.7. By laying off its employees Elizabeth Hansen andFrank DaRocha in order to discourage membership inthe Union, Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) and (3) of theAct.8. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER49The Respondent, Wm. Chalson & Co., Inc., NewYork, New York, its officers, agents, successors, and as-signs, shall:49 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102.48 of the Rules and Regulations, be adopted by the Board andContinued35 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI. Cease and desist from:(a) Sponsoring, condoning, or encouraging the circula-tion among its employees, and their signing of, an antiun-ion petition.(b) Promising its employees a profit-sharing plan,better benefits, or other improvements in their terms andconditions of employment, in order to induce its employ-ees to sign an antiunion petition or otherwise reject theAmalgamated Jewelry, Diamond and Watchcase WorkerUnion Local No. , I.J.W.U., AFL-CIO, herein calledthe Union, as their bargaining representative.(c) Laying off or otherwise discriminating against itsemployees, in regard to hire and tenure of employment,in order to discourage membership and activities onbehalf of the Union.(d) Refusing to recognize or bargain collectively withthe Union, as the exclusive bargaining representative ofits employees in the appropriate multiemployer bargain-ing unit.(e) Refusing to sign and implement the 1979-82 collec-tive-bargaining agreement reached between the Unionand the Associated Jewelers Inc., with respect to the em-ployees in the appropriate unit.(f) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the NationalLabor Relations Act, as amended.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Forthwith sign and implement the above-describedagreement and give retroactive effect thereto fromMarch 21, 1979.(b) Make whole its employees in the appropriate bar-gaining unit for any loss of pay or other employmentbenefits which they may have suffered by reason of itsrefusal to sign and implement the aforesaid agreement inthe manner set forth in the section of this Decision, enti-tled "The Remedy."(c) Make whole its employees Elizabeth Hansen andFrank DaRocha for any loss of earnings they may havesuffered as a result of the discrimination practiced againstthem in the manner set forth in the section of this Deci-sion, "The Remedy."(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payments records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(e) Post at its New York, New York, facility copies ofthe attached notice marked "Appendix."50Copies of saidnotice, on forms provided by the Regional Director forRegion 2, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.8o In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."places, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(f) Notify the Regional Director for Region 2, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which both sides had the opportunityto present their evidence, the National Labor RelationsBoard has found that we violated the National LaborRelations Act and has ordered us to post this notice. Wetherefore notify you that:WE WILL NOT sponsor, condone, or encouragethe circulation among our employees, and the sign-ing of, an antiunion petition.WE WILL NOT promise our employees a profit-sharing plan, better benefits, or other improvementsin their terms and conditions of employment, inorder to induce our employees to sign an anti-unionpetition or otherwise reject the Amalgamated Jew-elry, Diamond and Watchcase Workers UnionLocal No. , IJWU, AFL-CIO, herein called Unionas their collective-bargaining representative.WE WILL NOT layoff or otherwise discriminateagainst our employees, in regard to hire or tenure ofemployment, in order to discourage membership inthe Union.WE WILL NOT refuse to recognize or bargain col-lectively with the Union as the exclusive bargainingrepresentative of the employees in a appropriatemulti-employer bargaining unit, or refuse to sign orimplement the 1979-82 contract between the Unionand the member-employers of the Associated Jewel-ers Inc.WE WILL NOT in any like or related manner, in-terfere with, restrain, or coerce employees in theexercise of the rights guaranteed them by Section 7of the National Labor Relations Act.WE WILL forthwith sign and implement theabove-mentioned contract and gave retroactiveeffect thereto to March 21, 1979.WE WILL make our employees whole in the ap-propriate bargaining unit for any loss of pay orother employment benefits they may have sufferedby reason of our refusal to sign and implement theaforesaid collective-bargaining agreement, with in-terest.WE WIL.L make whole Elizabeth Hansen andFrank DaRocha for any loss they may have suf-fered by reason of our discrimination practicedagainst them, with interest.WM. CHALSON & CO., INC.36